DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
 Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered. The amendments to the claims have overcome the previous rejections. However, since several of the same references are still applied, arguments with respect to these references are addressed herein. Applicant argues Winslow does not disclose anchoring wings comprising a curved segment connecting a termination of a rectilinear segment to a planar distal end edge of the anchoring stud. The examiner agrees that the embodiment of Winslow figs. 23A-D does not show these features. However, Winslow teaches both planar and curved distal ends and Hodorek teaches curved wings connected to a planar distal end edge of the anchoring stud for facilitating insertion as discussed in detail below. Applicant argues a person of ordinary skill in the art would not modify the shelfless base member 232 of Winslow to include arc profile wings and a planar distal end edge because doing so would “take away from the contribution of the shelfless base member provided in Winslow”. Applicant does not discuss what “the contribution of the shelfless base member” is therefore it is unclear what would be taken away upon modifying the implant of Winslow to include a planar distal end edge and curved wings. Modifying the wings and distal end edge of Winslow as discussed below does not alter the shelfless design of the implant of Winslow since all modifications are made to the distal region and not the proximal shelfless region of the implant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. 2006/0009852 (hereafter referred to as Winslow) in view of Sperling 2019/0105169 (hereafter referred to as Sperling) in further view of Hodorek et al. 2016/0324648 (hereafter referred to as Hodorek).
Regarding claims 1 and 5, Winslow discloses a stemless humeral anchoring component 232 for a shoulder prosthesis humeral implant (figs. 23A-D), the stemless humeral anchoring component comprising an anchoring stud 234 secured to anchoring wings 236 extending radially along a periphery of the anchoring stud (figs. 23A-D), wherein the anchoring wings comprise a lateral anchoring wing and two medial anchoring wings (see fig.23B wherein one wing is considered a lateral anchoring wing since it is capable of being positioned in a lateral portion of the humerus and the other two wings are considered two medial anchoring wings since they are capable of being positioned in a medial portion of the humerus), the anchoring wings being angularly spaced by an angle between about 110 and 130 degrees (the three anchoring wings are evenly spaced as stated in par.57 and are therefore angularly spaced by an angle of 120 degrees), wherein each anchoring wing comprises a rectilinear segment 239 (considered the flat surface 239 extending outwardly along a straight line, since rectilinear means moving in or forming a straight line) extending radially from a proximal end edge 238 of the anchoring stud 234 (fig.23A), the proximal end edge 238 of the anchoring stud and the rectilinear segments 239 of the anchoring wings being coplanar (par.57 states that the wings 236 have an edge 239 which is co-planar to a top surface 238 of the stud 234), and a segment (considered the outer edge of each wing) connecting a termination of the rectilinear segment to a distal end edge of the anchoring stud (figs. 23A, 23C, and 23D). While Winslow discloses the invention substantially as claimed, Winslow does not disclose that the lateral anchoring wing has a length greater than a length of each medial anchoring wing.
Sperling teaches a stemless humeral anchoring component, in the same field of endeavor, wherein a lateral anchoring wing 91 and medial anchoring wings 93 and 95 are angularly spaced by an angle of approximately 110-130 degrees (fig.2B) and the lateral anchoring wing has a length greater than a length of each medial anchoring wing (fig.2B and par.80) for the purpose of matching the proximal humeral anatomy and maximizing device contact with native bone to minimize the risk of fracture (par.121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humeral anchoring component of Winslow to include a longer lateral wing and two shorter medial wings as taught by Sperling in order to provide an implant which matches the proximal humeral anatomy and thereby maximizes contact with the best quality humeral bone. Winslow in view of Sperling discloses the invention substantially as claimed. Winslow further discloses embodiments where the anchoring stud is frustoconical and comprises a planar distal end edge (see Winslow figs. 29A-30C) but Winslow does not disclose that each wing comprises a curved segment connecting to a planar distal end edge of the anchoring stud.
Hodorek teaches a stemless humeral anchoring component, in the same field of endeavor, wherein the humeral anchoring component comprises three anchoring wings 128 wherein each anchoring wing comprises an outer curved surface 210 which connects to a planar distal end edge of the anchoring stud (see annotated figs. 6 and 6A below) for the purpose of facilitating insertion of the device into an exposed humeral face (par.72).

    PNG
    media_image1.png
    647
    699
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    670
    708
    media_image2.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear outer edges of each wing of Winslow in view of Sperling to have a curved shape as taught by Hodorek in order to improve insertion of the device into the humerus. Regarding the claimed planar distal end edge of the anchoring stud, while the embodiment of figs. 23A-23D of Winslow shows a slightly curved distal end, it would have been obvious to form a planar distal end edge instead of a curved distal end since Winslow teaches planar and rounded ends are obvious variants suitable for use in the invention (see at least Winslow figs. 10-12, 23A-D, and 29A-30C which show different variations of the distal end including both planar and rounded distal ends) and also because Hodorek specifically teaches wings having curved segments directly connected to a planar distal end edge to facilitate insertion. Further, it has been held that changes in shape are a matter of design choice, which a person of ordinary skill in the art would have found obvious as they were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). In the instant case, the prior art of Winslow teaches both planar and curved distal ends for use in the humeral anchoring component and Hodorek specifically teaches curved wings connected to a planar distal end edge. Additionally, applicant has not disclosed that the planar distal end edge provides an advantage, is used for a particular purpose, or solves a stated problem.  Accordingly, selecting a planar distal end edge, which is specifically shown by both Winslow and Hodorek, would have been an obvious matter of device choice which fails to patentably distinguish over the prior art of Winslow in view of Sperling in view of Hodorek.
Regarding claim 3, Sperling discloses a longer lateral anchoring wing and two shorter medial anchoring wings for fitting the specific shape and surface area of a patient’s humerus (par.80). The figures of Sperling appear to show a ratio between the length of the lateral anchoring wing and the length of the medial anchor wings between 1.1 and 1.3 (figs. 3A, 4C-4E, and 4H-4J) but Sperling does not specifically disclose that the ratio is between 1.1 and 1.3. However, since Sperling discloses a longer lateral anchoring wing to better match humeral anatomy, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the lateral and medial wings such that the ratio is specifically between 1.1 and 1.3 since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. Sperling discloses a longer lateral wing than medial wing which means a ratio of greater than 1), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, it would have been obvious to optimize the lengths of the lateral and medial wings of Winslow in view of Sperling in view of Hodorek such that the ratio between the length of the lateral anchoring wing and the length of the medial anchor wings is between 1.1 and 1.3 since Sperling discloses a longer lateral anchoring wing based on optimized dimensions to best match the patient’s anatomy.
Regarding claim 4, while Sperling does not disclose specific values for the lengths of the lateral anchoring wing and the medial anchoring wings, Sperling does disclose anatomical data relating to the humeral head in table 1 and discloses a mean distance from a midpoint to the greater tuberosity of 21.61mm and a mean distance from the midpoint to the less tuberosity of 21.88mm. The lengths of the wings of the implant of Sperling are based on humeral anatomical data of a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wings to be the claimed lengths since these lengths are in line with typical dimensions of a humeral head as disclosed in table 1 of Sperling. It would have been further obvious to optimize the lengths of the wings of Winslow in view of Sperling in view of Hodorek since Sperling specifically teaches designing the wings based on the dimensions of a patient’s humerus.
Regarding claim 6, Winslow in view of Sperling in view of Hodorek discloses the invention substantially as claimed, but Winslow and the embodiments of Sperling figs. 2B-5J do not disclose that the anchoring wings are perforated. However, the embodiments of figs. 10A-13J of Sperling and par.13 of Sperling disclose the wings can comprise windows for the purpose of positioning bone graft in the implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the windows taught in par.13 and figs. 10A-13J of Sperling to the wings of Winslow in order to allow for bone graft to be placed within the windows to encourage bone ingrowth and improve anchoring of the implant in the bone.
Regarding claim 10, see the hollow inner orifice 240 in Winslow figs. 23A-23D.
Regarding claim 11, Winslow in view of Sperling in view of Hodorek discloses the invention substantially as claimed and as discussed above. Winslow further discloses that the inner orifice has a frustoconical proximal hole 240 (par.58), but Winslow does not disclose that the frustoconical proximal hole is extended by a tapped hole.
Hodorek teaches a stemless humeral anchoring component, in the same field of endeavor, wherein the anchoring component comprises an inner orifice which has a frustoconical proximal hole 104 (par.96 discloses “tapered on an inside surface”) extended by a tapped hole 250 for the purpose of coupling an articular component to the anchoring component (par.62) as well as engaging a guide tool (par.81; fig.6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner orifice of Winslow in view of Sperling in view of Hodorek to include the frustoconical proximal hole extended by a tapped hole as taught by Hodorek in order to allow for the anchor to couple a trunnion of an articular component as well as be engaged by a tool for assistance in insertion or removal of the anchoring component. 
Regarding claim 12, see Winslow fig.23A for the frustoconical shape of anchoring stud 234.
Regarding claim 13, see Winslow fig.23D for a humeral insert 30 comprising a spherical joint head 30 shaped for a joint on a joint body of the glenoid implant.
Regarding claim 14, see Winslow fig.1 which shows a glenoid implant 40 comprising a joint body shaped for a joint with the spherical joint head 30 of the humeral implant.
Regarding claim 15, Winslow does not disclose a plurality of stemless humeral anchoring components each of which are a different size. 
Sperling teaches a kit of humeral anchoring components comprising a plurality of different sized components (see the last three of row 718 in fig.7A) for the purpose of allowing for selection of an optimal sized component based on a patient’s specific bone attributes (par.98, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stemless humeral anchoring component of Winslow in view of Sperling in view of Hodorek in a plurality of different sizes as taught by Sperling in order to provide a kit from which a surgeon can select an optimally sized component for a specific patient. It is customary in the art of prosthetics to provide different sized components since anatomy varies from patient to patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774